             Case 2:19-cv-00615-RAJ-SKV Document 224 Filed 09/07/21 Page 1 of 4




 1                                                                      The Honorable Richard A. Jones

 2                                                      (On Reference to the Honorable S. Kate Vaughan)

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9    CHRIS HUNICHEN, individually and on
      behalf of all others similarly situated,
10
                                   Plaintiff,                No. C19-0615-RAJ-SKV
11
                v.
12                                                           STIPULATION AND [PROPOSED]
      ATONOMI LLC, a Delaware LLC; CENTRI                    ORDER TO VACATE PRETRIAL
13    TECHNOLOGY, INC., a Delaware                           DEADLINES AS TO SETTLING
      Corporation; LAUNCHCAPITAL, LLC, a                     DEFENDANTS ONLY
14    Delaware LLC; M37 VENTURES INC., a
      Nevada Corporation; VAUGHAN EMERY;                     NOTED FOR CONSIDERATION:
15    DAVID FRAGALE; ROB STRICKLAND;                         SEPTEMBER 3, 2021
      KYLE STRICKLAND; DON DELOACH;
16    WAYNE WISEHART; WOODY BENSON;
      MICHAEL MACKEY; JAMES SALTER;
17    and LUIS PARIS,
18                                 Defendants.
19
      ATONOMI LLC; a Delaware LLC,
20
                                   Counterclaimant,
21              v.
22    CHRIS HUNICHEN,
23                                 Counter-Defendant.
24

25

26

27
     STIPULATION AND [PROPOSED] ORDER TO VACATE                                 Davis Wright Tremaine LLP
     PRETRIAL DEADLINES AS TO SETTLING DEFENDANTS                                        L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (C19-0615-RAJ-SKV)                                                              Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
     4822-1976-8057v.1 0116760-000001
             Case 2:19-cv-00615-RAJ-SKV Document 224 Filed 09/07/21 Page 2 of 4




 1    ATONOMI LLC; a Delaware LLC,
 2                                 Third Party Plaintiff,
                v.
 3
      DAVID PATRICK PETERS; SEAN
 4    GETZWILLER; DAVID CUTLER;
      CHANCE KORNUTH; and DENNIS
 5    SAMUEL BLIEDEN,
 6                                 Counter-Defendants.
 7
                                                    STIPULATION
 8
              Plaintiff Chris Hunichen and Defendants LaunchCapital LLC, Woody Benson, and David
 9
     Fragale (“Settling Defendants”) stipulate as follows:
10
              Certain deadlines are approaching under the Order Granting Defendants LaunchCapital
11
     LLC and M37 Ventures Inc.’s Motion to Modify Scheduling Order (the “Case Scheduling
12
     Order” Dkt. # 169), including deadlines to file discovery motions, to serve opening and rebuttal
13
     expert reports, to conclude discovery, and to file dispositive motions.
14
              Plaintiff and the Settling Defendants entered into the Stipulation of Class Action
15
     Settlement and Release (the “Settlement”), presented as Exhibit A to the Declaration of Angus
16
     Ni (Dkt. # 206). Pursuant to the Settlement, Plaintiff filed a Motion for Preliminary Approval of
17
     Partial Class-Wide Settlement (“Preliminary Approval Motion” Dkt. # 205), which is pending
18
     before the Court.
19
              The parties to the Settlement have agreed not to pursue discovery or any other actions
20
     against each other while seeking approval of the Settlement. The preliminary approval order, if
21
     signed, will affirm paragraph 88 of the Settlement, thereby staying all proceedings herein against
22
     the Settling Defendants pending entry of an order finally approving the Settlement.
23
              The parties to the Settlement therefore stipulate that the remaining deadlines in the Case
24
     Scheduling Order should be vacated with respect to the Settling Defendants only, pending the
25
     Court’s decision on the Preliminary Approval Motion.
26
              DATED: September 3, 2021
27                                                                               Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     STIPULATION AND [PROPOSED] ORDER TO VACATE                                     920 Fifth Avenue, Suite 3300
     PRETRIAL DEADLINES AS TO SETTLING DEFENDANTS                                     Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
     (C19-0615-RAJ-SKV) - 1
     4822-1976-8057v.1 0116760-000001
             Case 2:19-cv-00615-RAJ-SKV Document 224 Filed 09/07/21 Page 3 of 4




 1    ARD LAW GROUP PLLC                         DAVIS WRIGHT TREMAINE LLP
 2
      By:s/ Joel B. Ard                          By:s/ Brendan T. Mangan
 3       Joel B. Ard, WSBA #40104                   Brendan T. Mangan, WSBA #17231
      P.O. Box 11633                             920 Fifth Avenue, Suite 3300
 4    Bainbridge Island, WA 98110                Seattle, WA 98104-1610
      Tel: 206-701-9243                          Tel: 206-757-8260
 5    Email: Joel@Ard.law                        Email: brendanmangan@dwt.com
 6    AFN LAW PLLC                               Jamie A. Levitt, admitted pro hac vice
                                                 Haimavathi V. Marlier, admitted pro hac vice
 7                                               MORRISON FOERSTER LLP
      By:s/ Angus F. Ni                          250 West 55th Street
 8       Angus F. Ni, WSBA #53828                New York, NY 10019-9601
      506 2nd Ave., Suite 1400                   Tel: 212-468-8203
 9    Seattle, WA 98104                          Email: jlevitt@mofo.com
      Tel: 646-543-7294                          Email: hmarlier@mofo.com
10    Email: angus@afnlegal.com
                                                 Derek F. Foran, admitted pro hac vice
11    William R. Restis, admitted pro hac vice   MORRISON FOERSTER LLP
      THE RESTIS LAW FIRM                        425 Market Street
12    402 West Broadway, Suite 1520              San Francisco, CA 94105-2482
      San Diego, CA 92101                        Tel: 415-268-6323
13    Tel: 619-270-8383                          Email: dforan@mofo.com
      Email: william@restislaw.com
14                                               Attorneys for Defendants LaunchCapital, LLC
      Attorneys for Plaintiff                    and Woody Benson
15
                                                 RYAN, SWANSON & CLEVELAND PLLC
16

17                                               By:s/ Madeline S. Davis
                                                    Madeline S. Davis, WSBA # 51261
18                                               1201 Third Ave., Suite 3400
                                                 Seattle, WA 98101
19                                               Tel: 206-464-4224
                                                 Email: davis@ryanlaw.com
20
                                                 Steven M. Veenema, admitted pro hac vice
21                                               MURPHY & KING PC
                                                 One Beacon St., 21st Floor
22                                               Boston, MA 02108
                                                 Tel: 617-423-0400
23                                               Email: sveenema@murphyking.com
24                                               Attorneys for Defendant David Fragale
25

26

27                                                                         Davis Wright Tremaine LLP
                                                                                    L AW O FFICE S
     STIPULATION AND [PROPOSED] ORDER TO VACATE                               920 Fifth Avenue, Suite 3300
     PRETRIAL DEADLINES AS TO SETTLING DEFENDANTS                               Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
     (C19-0615-RAJ-SKV) - 2
     4822-1976-8057v.1 0116760-000001
             Case 2:19-cv-00615-RAJ-SKV Document 224 Filed 09/07/21 Page 4 of 4



                                                   ORDER
 1
              Pursuant to the above Stipulation, it is hereby ordered that the remaining deadlines in the
 2
     Case Scheduling Order are vacated as to the Settling Defendants only.
 3
              ENTERED this 7th day of September, 2021.
 4

 5

 6                                                          A
                                                            S. KATE VAUGHAN
 7                                                          United States Magistrate Judge
 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27                                                                               Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     STIPULATION AND [PROPOSED] ORDER TO VACATE                                     920 Fifth Avenue, Suite 3300
     PRETRIAL DEADLINES AS TO SETTLING DEFENDANTS                                     Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
     (C19-0615-RAJ-SKV) - 3
     4822-1976-8057v.1 0116760-000001
